COBB, Judge
(concurring in part and dissenting in part.)
I concur in that part of the majority’s unpublished memorandum affirming John Marcus Wright’s conviction. I dissent as to the sentence imposed, based on Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, Aug. 31, 2001] - So.2d -(Ala.Crim.App.2001), even though no claim was raised regarding the sentence. As to those points of law on which I disagree with Judge Shaw, see my special writing in Poole, supra. The judgment in this cause should be reversed as to the sentence, and the trial court should strike the sentence enhancement imposed pursuant to § 13A-5-6, Ala.Code 1975. Wright should be sentenced only for the lesser-included robbery offenses. Therefore, as to the sentence imposed, I dissent.